In a negligence action, defendant Board of Education appeals from a judgment of the Supreme Court, Kings County, rendered October 9, 1959, in favor of the plaintiffs, after a jury trial. Plaintiff Nathaniel Aronoff, a student at a public high school, while in a locker room, maintained as accessory to the school gymnasium, was struck in the eye by a thrown sneaker. Plaintiffs contended, and the jury found, that in view of defendant’s knowledge of the disorder and misconduct usually prevalent in the locker room, it was negligent in failing to exercise proper supervision to prevent the accident. Judgment affirmed, with costs. No opinion. Beldock, Acting P, J., Kleinfeld, Pette and Brennan, JJ., concur; Ughetta, J., dissents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: After coming from a gymnasium class the then infant plaintiff, Nathaniel Aronoff, was struck in the eye by a thrown sneaker while in a locker room with other high school students. The proof is insufficient to warrant liability on the alleged failure of defendant to anticipate the injury and to provide a teacher in the locker room (Ohman v. Board of Educ., 300 N. Y. 306; Wiener v. Board of Educ.., 277 App. Div. 934; Bertola v. Board of Educ., 1 A D 2d 973).